Title: To James Madison from John Graham, 20 September 1811
From: Graham, John
To: Madison, James


Dear SirDept of State 20th Sepr 1811
I had the Honor by the last Mail to acknowledge the receipt of your Letter of the 16th Inst. covering a Check for $1200—and requesting that I would remit you the amount in Virginia Notes one half by the last Mail and one half by this.
In compliance with this request I had the Honor to send you by the last Mail (18th Inst) $200 in notes of the B of Virginia that were not cut, and the one half of nine notes which were cut, (amounting to $800). I have now the Honor to inclose you the other half of these Notes—and also $200 in notes that are not cut. Making in the whole $1200 the amount of the check. I hope that this Money will reach you and that the plan I have adopted for sending it safely will in no way prove inconvenient to you. Our City yet continues sickly. For myself, I think I am getting well, tho: I have as yet very little appetite.
I beg to be presented to Mrs Madison and to renew the assurances of the great & Respectful Esteem with which I have the Honor to be, Sir, Your Most Hble Sert
John Graham
